Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is a NON-FINAL OFFICE ACTION in response to the application filed on 9/18/2018.

	The status of the claims is as follow:
		Claims 1-10 are herein addressed in detail below.

	The applicant’s information disclosure statements 9/18/2018 and 2/27/2019 have been considered and copies have been attached to the file.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “gap between the decorative layer and the encapsulation component” as recited in claim 1, line 12 and the “upper and lower locking slot(s)” as recited in claim 10, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 1, it appears that –a—should be inserted after “comprising”.  In claim 1, line 3, it appears that –a—should be inserted after “wherein”.  There is a lack of antecedent basis for the following:  In claim 1, line 6, “the other end” and in claim 8, lie 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, claims 1-10 is/are further rejected under 35 U.S.C. 103 as being unpatentable over Janishch (2010/0002550 A1) in view of Anders (7,650,719 B2).
As shown below, Janishch (2010/0002550 A1) discloses an encapsulation assembly comprising a first glass, a second glass, a guiding rail, a sealing strip, and a decorative layer presented in an exact manner as the applicant’s claimed invention.
Janishch (2010/0002550 A1) fails to disclose 1) the guiding rail to be formed of plastic with a gap between the decorative layer and the encapsulation component is greater than .5mm (claim 1), 2) the guide rail and decorative layer being formed of specific plastic(s) per se (claim 2), 3) the encapsulation component made of specific plastic(s), TPE or PVC (claim 3), 4) the decorative layer having a thickness of 1.5mm to 3mm (claim 4), 5) the upper and lower walls having a thickness of 1.5mm to 3mm (claim 5), and 6) the encapsulation component covering the lower edge of the lower wall having a thickness of 1.5mm to 3mm.
Anders (7,650,719 B2) discloses a guide rail (8) formed of plastic (column 4, lines 1-10)

With respect to 2) through 6) above, the dimensions of the assembly parts and the specific materials in which the parts are formed would have been a matter of design choice since all plastics are well known in the automobile industry to provide maximum strength as well as providing greater cost savings and to enhance the longevity of the assembly parts and would have been obvious before the effective filing date of the claimed invention to provide the assembly of Janishch (2010/0002550 A1) with any reasonable desired dimensions and specific materials since an engineer would design and maximize the specific size and the specific material to form such an encapsulation component for an automobile.  Furthermore, the assembly of Janishch (2010/0002550 A1) would operate equally as well when designing the size, shape, along with well-known plastics to form the assembly.




    PNG
    media_image1.png
    486
    715
    media_image1.png
    Greyscale




The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Several patents have been cited which disclose elements similar to that of the applicant’s invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JERRY E REDMAN/Primary Examiner, Art Unit 3634